W,bii-c>5
CLERK OF COURT
ABEL ACOSTA
COURT OF CRIMINAL APPEALS                                                          _
of texas                                                          COURT OF CRIMINAL APPEALS
P.O.    BOX 12308
CAPITOL STATION                                                         MAY 04 2915
AUSTIN, TX 78711

                                                                    AbalAcoste, Clerk
                                   APRIL 30,   2015



RE: SIERRA, CORY E. Tr.    Ct. S-05-3072-CR, WR-69,627-03
       ORIGINAL APPLICATION FOR WRIT OF MANDAMUS


TO THE HONORABLE JUDGE OF SAID COURT:

On the 17th of March, 2015, my original application for writ of mandamus was
received and presented to this court. I'm writing to find out if there was a
response to my writ of mandamus according to what I presented in my writ. I
have yet to hear anything from the trial court on any answer given down from
this court concerning my filing of Chapter 64, which the trial court turned
down because I"didn't argue the correct merits"and the 13th CO.A. refusal to
follow the guidelines to Chapter 64 about the indigency and request for help
by attorney to file motion of request for D.N.A; testing. I believe that my
writ of mandamus has grounds to allow me to move forward with my request due
to the information provided on the prosecutor's misconduct and false testimony
provided by Dr. Doran which both my trial attorney and A.D.A. knew the D.N.A.
testing at the time contradicted and proved there was tampering by the mother
of the victim A.Y., because of the prosecutor's misconduct and trial attorneys
I.A.C. one can say as myself that this adds up to a Hate Crime by the repre
sentatives of the State of Texas to the- County of San Patricio, Texas. To use
such tactics as bringing in a H.I.V. Doctor to give false testimony to pre
judice the defense or defendant and his trial counsel just sit there and not
protect his client to the best of his ability according to the six amendment
as promised by the U.S. Constitution, that is if the Texas Constitution states
different in their six amendment according to the U.S. Constitution and the
trial counsel need not protect his client from false testimony that he knows to
be false, then I guess my trial counsel did his job. If not then my writ of
mandamus should be allowed to move forward by this court in the pursuit of
justice. Thank you for your time in this matter it is greatly appreciated.

                                                      Respectfully Submitted,



                                                      Cory Estrada Sierra
                                                      #1341616
                                                      Beto Unit /:1391 FM 3328
                                                      Tennessee Colony, TX 75880